Exhibit 10.1
CONSULTING AGREEMENT
     This Consulting Agreement (this “Agreement”) is entered into by and between
A. Daniel O’Neal, Jr. (“Consultant”) and Greenbrier Leasing Company LLC
(“Greenbrier”) effective as of January 1, 2011. Consultant is retiring from
employment with Greenbrier as of December 31, 2010 and the parties desire to
enter into this Agreement in order to provide for an orderly transition of
functions and duties in connection with Consultant’s retirement. The parties
hereby agree as follows:
     1. Consulting Term. The “Consulting Term” will commence on January 1, 2011
and will extend until December 31, 2011, and will automatically be extended on
each anniversary of that date for a period of one year, unless not later than
December 1 Greenbrier or Consultant gives written notice to the other party that
the Consulting Term will not be extended and renewed.
     2. Consulting Services. During the Consulting Term, Consultant will provide
consulting services to Greenbrier to support Greenbrier Leasing Operations (the
“Consulting Services”), on as as-needed basis as requested by the Chief
Executive Officer (the “CEO”) of Greenbrier’s parent company, The Greenbrier
Companies, Inc. (the “Parent”).
     3. Consulting Fees. Greenbrier will pay Consultant a fee in the amount of
$7,600 per month (the “Consulting Fee”) for consulting services to be provided
at times mutually agreed upon by the parties.
     4. Insurance; Expenses; Use of Company Property. During the Consulting Term
Greenbrier will continue to cover Consultant and his spouse under Greenbrier’s
group health plan, and will pay the cost of the premiums for such coverage. In
addition, during the Consulting Term Greenbrier will pay or reimburse Consultant
for the cost of executive life insurance premiums, long-term disability
insurance, and a leased automobile, and will provide Consultant with a laptop
computer and cellular telephone service. Greenbrier will reimburse Consultant
for all reasonable and ordinary business expenses incurred in the performance of
Consulting Services under this Agreement, provided that Consultant properly
accounts for such expenses in the manner prescribed by Greenbrier from time to
time.
     5. Independent Contractor Status. Consultant’s status will be that of an
independent contractor, and nothing contained in this Agreement is intended to
operate or be construed to create an employment relationship between the
parties. Consultant will be solely responsible for determining the means and
methods by which the Consulting Services are performed under this Agreement.
Payment of all income, FICA and any other applicable taxes arising from
Consultant’s performance under this Agreement will be the responsibility of
Consultant.
     6. Modification or Termination. This Agreement may be amended, modified or
terminated only by mutual agreement of Consultant and Greenbrier. Any amendment
or modification of this Agreement will be valid only if in a writing signed by
both parties.
Consulting Agreement
Page 1

 



--------------------------------------------------------------------------------



 



     7. Severability. Each provision in this Agreement will be treated as a
separate and independent clause, and the unenforceability of any one clause will
in no way impair the enforceability of any of the other clauses in this
Agreement. Moreover, if one or more of the provisions contained in this
Agreement for any reason is held to be excessively broad as to scope, activity
or subject so as to be unenforceable at law, such provision or provisions will
be construed by the appropriate arbitral or judicial body by limiting and
reducing it or them, so as to be enforceable to the maximum extent compatible
with the applicable law as it then exists.
     8. Binding Effect; Assignment. This Agreement will be binding upon and
inure to the benefit of both parties and their respective successors, assigns,
heirs and personal representatives. The obligations of the Consultant under this
Agreement are personal and may not be assigned by Consultant.
     9. Governing Law; Dispute Resolution. This Agreement will be governed by,
and construed in accordance with, the laws of the State of Oregon without regard
to choice of law rules. Any controversy or claim arising out of or relating to
this Agreement will be settled by final and binding arbitration in Portland,
Oregon, by a single, neutral arbitrator administered by the Arbitration Service
of Portland, Inc. Any filing fee charged by the arbitrator initially and all
arbitrator fees and hearing session fees that are required to be paid in advance
will be paid by Greenbrier, pending a determination by the arbitrator of the
prevailing party. Consultant is a resident of the state of Oregon. Greenbrier is
headquartered in the state of Oregon. Consultant specifically agrees that the
venue of any arbitration proceeding will be Portland, Oregon and specifically
irrevocably consents and submits to the jurisdiction of any Oregon court with
jurisdiction over the subject matter to compel arbitration under this Agreement
or to enforce an arbitration award, and hereby waives any objection to
jurisdiction and venue in any such court, and waive any claim that such forum is
an inconvenient forum. Notwithstanding the provisions of this Section 9, nothing
herein will prevent either party from bringing a claim in a court of competent
jurisdiction to compel arbitration under this Agreement or to enforce an
arbitration award.
     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the date first written above.

                  COMPANY:       CONSULTANT:    
 
                Greenbrier Leasing Company LLC            
 
               
By:
  /s/ Martin R. Baker       /s/ A. Daniel O’Neal, Jr.    
 
 
 
Title: Vice President      
 
A. Daniel O’Neal, Jr.     

Consulting Agreement
Page 2

 